--------------------------------------------------------------------------------

PERSONAL EMPLOMENT AGREEMENT

THIS PERSONAL EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
16th day of April, 2014 by and between Orgenesis Ltd. (the “Company”), and
Joseph Tenne (the “Employee”).

WHEREAS, the Company wishes to employ the Employee, and the Employee wishes to
be employed by the Company, as of the Commencement Date (as such term is defined
hereunder); and WHEREAS, the parties desire to state the terms and conditions of
the Employee's employment by the Company, as set forth below.

NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the parties hereby agree as follows:

1.

General.

      1.1

Position. The Employee’s duties and responsibilities shall include but not be
limited to those duties and responsibilities customarily performed by a Chief
Financial Officer of a United States publicly listed reporting issuer and its
subsidiaries. The Employee shall provide services to Orgenesis Inc. via the
Company and report regularly and shall be subject to the direction and control
of the CEO of Orgenesis Inc. (the “Direct Supervisor”). The Employee shall
perform his duties diligently, conscientiously and in furtherance of best
interests of the Company, in accordance with the instructions of the Board, as
applicable. The Employee agrees and undertakes to inform the Company,
immediately after becoming aware of any matter that may in any way raise a
conflict of interest between the Employee and the Company. During his employment
by the Company, the Employee shall not receive any payment, compensation or
benefit from any third party in connection, directly or indirectly, with his
position hereunder.

      1.2

Scope of Employment.

     

1.2.1 The Employee will be employed on a full time basis.


--------------------------------------------------------------------------------

-2-

  1.2.2

Commencing as of April 1, 2014, the Employee shall devote 100% of his entire
business time and attention to the business of the Company. Employee shall not
undertake or accept any other paid or unpaid employment or occupation or engage
in any other business or volunteer endeavors that will cause Employee to breach
his undertakings or obligations to the Company hereunder, without the prior
written consent of the Board. Notwithstanding the aforesaid, the Employee shall
be permitted, with the prior consent of his Direct Supervisor , to serve as
director in companies that do not engage in similar business as the Company and
do not compete in any way with the Company, all provided that such engagement
with other companies shall not conflict with, or cause the Employee to breach
his undertakings or obligations to the Company hereunder. The Company has been
informed and is aware that the Employee is currently a director in AudioCodes
Ltd. and Enzymotec Ltd., which do not engage in similar business as the Company
or compete with the Company, and the Company consents that the Employee can
continue to serve as a director in those companies. Should any conflict of
interest arise in connection therewith, the Employee shall immediately inform
the Company of such conflict of interest.

          1.3

Employee's Undertakings, Representations and Warranties.

         

The Employee represents and warrants that the execution and delivery of this
Agreement and the fulfillment of its terms: (i) will not constitute a default
under or conflict with any agreement or other instrument to which he is a party
or by which he is bound; and (ii) do not require the consent of any person or
entity. Further, with respect to any past engagement of the Employee with third
parties and with respect to any permitted engagement of the Employee with any
third party during the term of his engagement with the Company (for purposes
hereof, such third parties shall be referred to as "Other Employers"), the
Employee represents, warrants and undertakes that: (a) his engagement with the
Company is and/or will not be in breach of any of his undertakings toward Other
Employers, and (b) he will not disclose to the Company, nor use, in provision of
any services to the Company, any proprietary or confidential information
belonging to any Other Employer.

         

The Employee acknowledges and agrees that all information technology systems of
the Company to which he shall have access are the sole and exclusive property of
the Company, and that all such systems are and shall be monitored by the Company
regularly, at its discretion. Employee understands, acknowledges and agrees that
he should have no expectation of privacy in his use of such systems.


--------------------------------------------------------------------------------

-3-

The Employee will comply with all policies and rules of the Company and
acknowledges that as a public company, the Company will have policies and
restrictions on trading in Company securities and disclosure that are much more
restrictive than private companies. Such policies may be amended at the
discretion of the Company’s board at any time.

     

The Employee agrees not to trade in the securities of the Company at any time
while in possession of material, undisclosed (to the public by way of news
release or EDGAR filing) information regarding the Company, its subsidiaries, or
any publicly traded company with which the Company has an existing or pending
business relationship.

      2.

Term and Termination of Employment.

      2.1

Term. The Employee's employment by the Company shall commence on April 1, 2014
(the "Commencement Date") and shall continue until it is terminated pursuant to
the terms set forth herein.

      2.2

Termination at Will. Either party may terminate the employment relationship
hereunder at any time by giving the other party a prior written notice as set
forth in Schedule A (the "Notice Period"). It is clarified that, if the Company
is entitled to terminate the employment hereunder, it may terminate the
employment relationship with immediate effect upon a written notice to Employee
and payment to the Employee of a onetime amount equal to the Salary to which the
Employee would have been entitled during the Notice Period, in lieu of such
prior notice.

      2.3

Termination for Cause. The Company may immediately terminate the employment
relationship for Cause, and such termination shall be effective as of the time
of notice of the same. "Cause" means (a) a material breach of this Agreement;
(b) any willful failure to perform or willful failure to perform competently any
of the Board's instructions or any of the Employee's fundamental functions or
duties hereunder which was not cured within 7 days following the delivery by the
Company of a written notice thereof; (c) engagement in willful misconduct or
acting in bad faith with respect to the Company which was not cured within 7
days following the delivery by the Company of a written notice thereof; or (d)
conviction of a felony involving moral turpitude.


--------------------------------------------------------------------------------

-4-

2.4

Notice Period; End of Relations. During the Notice Period and unless otherwise
determined by the Company in a written notice to the Employee, the employment
relationship hereunder shall remain in full force and effect, the Employee shall
be obligated to continue to discharge and perform all of his duties and
obligations with Company, and the Employee shall cooperate with the Company and
assist the Company with the integration into the Company of the person who will
assume the Employee's responsibilities.

      3.

Covenants.

      3.1

Proprietary Information; Assignment of Inventions and Non-Competition. By
executing this Agreement and in partial consideration for the Salary (as such
term is defined hereunder), the Employee confirms and agrees to the provisions
of the Company's Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached as Schedule B hereto.

      4.

Salary and Additional Compensation; Insurance; Advanced Study Fund.

      4.1

Salary. The Company shall pay to the Employee as compensation for the employment
services a salary in the gross amount set forth in Schedule A (the “Salary”).
Except as specifically set forth herein, the Salary includes any and all
payments to which the Employee is entitled from the Company hereunder and under
any applicable law, regulation or agreement. The Salary is to be paid to the
Employee in accordance with the Company's normal and reasonable payroll
practices, after deduction of applicable taxes and like payments.

     

One-time signing bonus. The Employee shall be entitled to a one-time lump sum
signing bonus in a gross amount of NIS 25,000 which shall be payable together
with the Employee’s first monthly Salary as per his pay slip for the month of
April, 2014. Such signing bonus shall not have any effect on his social
benefits, which shall be calculated according to his regular monthly Salary.

      4.2

Bonus Policy. To the extent that the Company adopts a bonus or incentive plan,
the Employee will be a candidate for an annual bonus under the terms and
criteria of such plan and in accordance with Company policy.

      4.3

Position of Trust. The Employee agrees that Employee's position is one that
requires a special measure of personal trust and loyalty. Therefore, the
provisions of the Hours of Work and Rest Law-1951 shall not apply to the
Employee and the Employee shall not be entitled to any compensation for working
more than the maximum number of hours per week set forth in such Law in addition
to the compensation set forth in this Agreement.


--------------------------------------------------------------------------------

-5-

  4.4

Manager's Insurance/Pension

          4.4.1

The Company shall contribute at the end of each month during the employment of
Employee hereunder, an aggregate amount equal to 13.33% of the Salary for the
preceding month to a Managers Insurance (Bituach Menahalim) policy (the
“Policy”) or 14.33% of the Salary to a comprehensive pension plan (“Pension
Plan”), as shall be decided by the Employee, through an agency to be selected by
the Company, to be divided as follows: (i) 8.33% towards severance pay (the
“Company’s Severance Contribution”); and (ii) either (a) in the case of a
Policy, 5% toward provident (compensation) payments, subject to deduction of 5%
from the Employee’s Salary as detailed below; or (b) in the case of a Pension
Plan, 7.5% toward provident (compensation) payments, subject to deduction of
6.0% from the Employee’s Salary, as detailed below. In case the employee chooses
a Policy, the Company shall pay a percentage of the Salary required in order to
insure 75% of the Salary (and in any event no more than 2.5% of the Salary)
towards loss of working capacity disability insurance pursuant to the Company's
disability insurance. The Employee agrees that the Company shall deduct from the
Salary an amount equal to 5% or 5.5% of the Salary, as applicable, for the
preceding month, and shall pay such amount as premium payable in respect of the
provident compensation component of Policy or the Pension Plan, as the case may
be. In the event the Employee elects to be insured under a combination of the
Policy and Pension Plan, the Employee may determine the allocation between the
two, provided that, in any event the Company’s contributions will not exceed the
maximum amounts set forth above.

          4.4.2

The Company undertakes to transfer the Policy or the Pension Plan, as
applicable, to the Employee within a reasonable time after termination of the
Employee’s employment with the Company, whether terminated by the Company or the
Employee.

          4.4.3

The Company’s Severance Contributions will be in lieu of the severance pay that
the Employee will be entitled to in the event of his termination, all in
accordance with the provisions of Section 14 of the Severance Pay Law,
5723-1963. The Employee’s signature on this Agreement represents the Employee’s
agreement to the content of this section. The Company waives in advance any
right it may have in the future for the return of the Company’s Severance
Contributions, or any of them, unless:


--------------------------------------------------------------------------------

-6-

  4.4.4

The Employee’s entitlement for severance pay has been deprived by a judgment,
under the provisions of sections 16 or 17 of the Severance Pay Law, 5723-1963,
and as long as it was so deprived; or

          4.4.5

The employee has withdrawn monies from the Policy or the Pension Plan, as
applicable, not in circumstances of death, disability or retirement at the age
of 60 or more.

          4.4.6

A copy of the Order and Confirmation Regarding Payments of Employers to the
Policy and Pension Plan instead of Severance Pay is attached as Schedule C to
this Agreement.

          4.4.7

The Company's contribution to the Policy or the Pension Plan, as applicable,
shall be calculated solely based on the Salary, and the Employee's entitlement
to severance pay, if any, shall be calculated solely based on the Salary and no
other payment, right or benefit to which the Employee is entitled under this
Agreement or by law shall be taken into account in such calculations.

          4.5

Advanced Education Fund.

          4.5.1

The Company together with the Employee will maintain a Further Education Fund
("Keren Hishtalmut"). Each month, the Company shall contribute to such fund an
amount equal to 7.5% of the Salary and the Employee shall contribute to such
fund an amount equal to 2.5% of the Salary.

          4.5.2

All of the Employee's aforementioned contributions shall be transferred to the
fund by the Company by deducting such amounts from each monthly Salary payment.
Notwithstanding the aforesaid, the Employee may instruct the Company in writing
to contribute to such fund only the amount that is tax exempted and to increase
the Salary (and all related payments) proportionately such that the aggregate
cost to the Company for payments made by it to the Employee shall remain the
same as if the Company was contributing the full amount to such fund.

          4.6

Additional Benefits.

          4.6.1

Expenses. The Company will reimburse the Employee for business expenses borne by
the Employee, provided that such expenses were expressly approved in advance by
the Company, and against valid invoices furnished by the Employee to the
Company.


--------------------------------------------------------------------------------

-7-

  4.6.2

Vacation. The Employee shall be entitled to the number of paid vacation days
during each year as set forth in Schedule A, to be taken at times subject to the
reasonable approval of the Direct Supervisor. Up to such number of unused
vacation days as set forth in Schedule A may be carried forward from one year to
the next and any such carried unused vacation day shall be forfeited without any
payment at the end of the second year. The Employee shall not receive payment in
lieu of any accrued and unused vacation days, except in the context of his
termination in accordance with applicable law. To the extent that Employee has
accrued unused vacation days which he is unable to exploit due to work load, the
Direct Supervisor may approve redemption of such unused days that would
otherwise be forfeited.

          4.7

Sick Leave; Recuperation Pay. The Employee shall be entitled to that number of
paid sick leave per year as set forth in Schedule A (with unused days to be
accumulated up to the limit set pursuant to applicable law), and also to 10
Recuperation Pay ("Dmei Havra'a") pursuant to applicable law.

          4.8

Company Car:

         

At the Employee's request, subject to the Company approving and executing an
agreement with a leasing company, the Company shall provide the Employee with a
family size car of make and model pursuant to Company's discretion (the "Car"),
as part of the Company's car leasing arrangement.

         

The Car shall be used by the Employee solely for Employee’s business and
reasonable personal use and for the reasonable use of members of Employee’s
immediate family; provided that the Company’s procedures in respect thereof, as
shall be updated by the Company from time to time, are strictly followed.
Employee shall take good care of the Car and ensure that the provisions of the
insurance policy and Company’s rules relating to Car are strictly, lawfully and
carefully observed. Employee is aware that in order to provide him with the Car
the Company shall lease the Car from a leasing company, and Employee undertakes
to strictly comply with the provisions of the leasing agreement.


--------------------------------------------------------------------------------

-8-

The Employee shall bear and pay for the following: (i) all penalties and
expenses relating to any violation of law committed in connection with the use
of the Car; (ii) all amounts exceeding the agreed fuel usage (which shall be the
amount determined by the leasing company, and if not limited in the lease
agreement between the Company and the leasing company then 35,000 kilometers per
year); (iii) all exceptional amounts which the Company is charged by the leasing
company in connection with the use of the Car (other than the regular monthly
leasing cost charged to Company), and including without limitation, any
deductible amounts (“Hishtatfut Atzmit”) charged; (iv) all amounts which the
Company is charged by the leasing company with regard to the early return of the
Car, including penalties, in the event that the Company returns the Car to the
leasing company as the result of the termination of this Agreement by the
Employee or by the Company (if for Cause as defined herein).

Employee hereby irrevocably authorizes the Company to set off and deduct all
amounts that may be owed to Company under this Section against any and all
amounts due to Employee from Company under this Agreement.

The Company shall gross up the attributed income, in accordance with income tax
regulations applicable thereto.

Employee shall return the Car (together with its keys and any other equipment
supplied and/or installed therein by Company) to Company’s principal office upon
termination of Employee’s employment with Company. Employee shall have no rights
of lien with respect to Car and/or any other equipment relating thereto as above
mentioned.

4.9

Additional Benefits. The Employee shall be entitled to additional benefits as
set forth in Schedule A.

      5.

Miscellaneous.

      5.1

The laws of the State of Israel shall apply to this Agreement and the sole and
exclusive place of jurisdiction in any matter arising out of or in connection
with this Agreement shall be the Tel-Aviv Regional Labor Court.

      5.2

The provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the parties hereto (subject to
the applicable provisions of law).

      5.3

No failure, delay of forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms of conditions hereof.


--------------------------------------------------------------------------------

-9-

  5.4

In the event it shall be determined under any applicable law that a certain
provision set forth in this Agreement is invalid or unenforceable, such
determination shall not affect the remaining provisions of this Agreement unless
the business purpose of this Agreement is substantially frustrated thereby.

        5.5

The preface and schedules to this Agreement constitute an integral and
indivisible part hereof. This Agreement constitutes the entire understanding and
agreement between the parties hereto, supersedes any and all prior discussions,
agreements and correspondence with regard to the subject matter hereof, and may
not be amended, modified or supplemented in any respect, except by a subsequent
writing executed by both parties hereto.

        5.6

The Employee acknowledges and confirms that all terms of the Employee's
employment are personal and confidential, and undertakes to keep such term in
confidence and refrain from disclosing such terms to any third party.

[Signature page to follow.]

--------------------------------------------------------------------------------

[exhibit10-1x10x1.jpg]


IN WITNESS WHEREOF the parties have signed this Agreement as of the date first
hereinabove set forth.

Orgenesis Ltd. /s/ Joseph Tenne       Joseph Tenne By: /s/ Vered Caplan   Title:
 


--------------------------------------------------------------------------------

-11-

Schedule A

1. Name of Employee:
Joseph Tenne 2. ID No. of Employee:
053581575
3. Address of Employee:
6 Hatoot St., Ramot Hasahvim 4593000
4. Notice Period:

During the first year of employment, 30 (thirty) days advanced notice; after the
completing one year of employment, 90 (ninety) days advanced notice. In the
event of termination due to or following a change of control, 12 (twelve months)
advanced notice.

5. Salary: Gross amount of NIS 40,000 (forty thousand) for scope of 100%. 6.
Vacation Days Per Year: 25 days 7. Maximum Accumulated
    Vacation Days

25 (twenty five) days may be accumulated from the previous year, such that the
total available vacation days at any time (previous year and current year) shall
be no more than 50 (fifty) days

8. Sick Leave Days Per Year:
In accordance with applicable law
9. Options:
As set forth in Schedule 1.
10. Phone and Internet Expenses:

The Company shall provide the Employee with a cellular phone and internet
connection at home and bear all related expenses. Taxes incurred in connection
therewith shall be borne by Employee.

11. Membership Fees, License Fees, and Forums The Company shall reimburse
Employee for all fees in connection with his CPA License, Member fees of
Institute of CPAs in Israel and Forum CFO. 12. Seker Minhalim Tel Hashomer

The Company shall bear the cost of a Seker Menhalim at the Institute for Medical
Screening in the Chaim Sheba Medical Center Tel Hashomer once a year.


--------------------------------------------------------------------------------

-12-

Schedule 1

     Subject to terms of the Global Share Incentive Plan (2012) of the Parent
Company (the "Plan") and of the grant of the Options (as defined below), in its
sole discretion, the Parent Company will grant the Employee options under the
Capital Gains Track of Section 102 of the Israeli Tax Ordinance (the "102
Options"), with the terms and conditions to be decided upon by the board within
30 days , subject to the provisions of the Plan and to Employee signing on the
Company's customary Option Agreement and any and all other documents the Company
may request its employees to sign in connection with option grants:

1. Number of Shares subject to Option: _______ shares of common stock of the
Parent Company, par value $0.001 each (as may be adjusted due to stock split,
reverse stock split and the like). 2. Exercise Price: US__________  per share of
common stock. 3. Vesting: The 102 Options will vest quarterly over a period of
36 months from the Commencement Date, and upon a Transaction (as defined the
Plan), such 102 Options shall be accelerated in accordance with the terms set
forth in the Plan, subject to the discretion of the Board of Directors of the
Parent Company 4. Miscellaneous: Any Option (whether vested or unvested) that
was not exercised into shares will expire 90 days following the later of the
termination of Employee's employment with the Company (unless such termination
was for Cause in which case they shall expire immediately upon such
termination), or the termination of any other form of engagement between the
Employee and the Company, all as shall be detailed in the Plan. 5. Tax: All tax
consequences arising from the grant, exercise of the 102 Options or the payment
of the exercise price of the 102 Options covered thereby shall be borne solely
by the Employee and the Company shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source.


--------------------------------------------------------------------------------

-13-

Schedule B

Name of Employee:

Joseph Tenne

ID No. of Employee:
053581575

1.

General

     

Capitalized terms herein shall have the meanings ascribed to them in the
Personal Employment Agreement to which this Schedule is attached (the
"Agreement"). For purposes of any undertaking of the Employee toward the
Company, the term “Company” as used in this Schedule shall include Orgenesis
Inc. (the “Parent Company”) and any subsidiaries and affiliates of each of the
Company and the Parent Company. The Employee's obligations and representations
and the Company's rights under this Schedule shall apply as of the Commencement
Date, regardless of the date of execution of the Agreement.

      2.

Confidentiality; Proprietary Information

      2.1

"Proprietary Information" means confidential and proprietary information
concerning the business and financial activities of the Company, (including
without limitation patents, patent applications, trademarks, copyrights and
other intellectual property, and information relating to the same, technologies
and products (actual or planned), know how, inventions, research and development
activities, inventions, trade secrets and industrial secrets, and also
confidential commercial information including investments, investors, employees,
customers, suppliers, marketing plans, etc.), whether documentary, written,
oral, computer generated, or any other form fixed or unfixed. For clarity and
without limiting the foregoing, Proprietary Information may be provided to the
Employee by the Company; additionally, Proprietary Information may arise from
the services of the Employee under the Agreement. Proprietary Information shall
also include information of the same nature which the Company may obtain or
receive from third parties, and it includes Company Inventions (as such term is
defined hereunder).


--------------------------------------------------------------------------------

-14-

2.2

Proprietary Information shall not include information that (i) was known to
Employee prior to Employee's association with the Company, as evidenced by
written records; (ii) is or shall become part of the public knowledge except as
a result of the breach of the Agreement or this Schedule by Employee; or (iii)
is or becomes available to the Employee on a non-confidential basis from a
source other than the Company, unless the Employee knows or should reasonably
know that such source is prohibited from disclosing the information to the
Employee by a contractual, fiduciary or other legal obligation to the Company.

      2.3

Employee recognizes that the Company received and will receive confidential or
proprietary information from third parties, subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. In connection with such duties, such information shall
be deemed Proprietary Information hereunder, mutatis mutandis.

      2.4

Employee agrees that all Proprietary Information, which includes all patents,
trademarks, copyrights and other intellectual property and ownership rights in
connection therewith, shall be the sole property of the Company its subsidiaries
and their assigns (except as expressly provided herein). At all times, both
during the employment relationship and after the termination of the engagement
between the parties, Employee will keep in confidence and trust all Proprietary
Information, and will not use or disclose any Proprietary Information or
anything relating to it without the written consent of the Company or its
subsidiaries, except as may be necessary in the ordinary course of performing
Employee's duties under the Agreement.

      2.5

Upon termination of Employee's engagement with the Company, Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to Employee's engagement with the Company, and will not take with him
any documents or materials or copies thereof containing any Proprietary
Information.

      3.

Disclosure and Assignment of Inventions

      3.1

"Inventions" means any and all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, works, computer software
programs, databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectable as trade secrets; "Company Inventions" means any
Inventions that are made or conceived or first reduced to practice or created by
Employee, whether alone or jointly with others, during the period of Employee's
engagement with the Company, and which are: (i) developed using equipment,
supplies, facilities or Proprietary Information of the Company, (ii) result from
work performed by Employee for the Company, or (iii) related to the field of
business of the Company, or to current or anticipated research and development.


--------------------------------------------------------------------------------

-15-

  3.2

Employee undertakes and covenants he will promptly disclose in confidence to the
Company all Company Inventions. The Employee agrees and undertakes not to
disclose to the Company any confidential information of any third party and, in
the framework of his employment by the Company, not to make any use of any
intellectual property rights of any third party except as expressly directed by
the Company, or without the prior written consent of the Company.

        3.3

Employee hereby irrevocably transfers and assigns to the Company all right,
title and interest in and to all rights in any Company Invention, and any and
all moral rights that he may have in or with respect to any Company Invention.

        3.4

Employee agrees to assist the Company, at the Company's expense, in every proper
way to obtain for the Company and enforce patents, copyrights, mask work rights,
and other legal protections for the Company's rights in the Company Inventions
in any and all countries. Employee will execute any documents that the Company
may reasonably request for use in obtaining or enforcing such patents,
copyrights, mask work rights, trade secrets and other legal protections. Such
obligation shall continue beyond the termination of Employee's engagement with
the Company. Employee hereby irrevocably designates and appoints the Company and
its authorized officers and agents as Employee's agent and attorney in fact,
coupled with an interest to act for and on Employee's behalf and in Employee's
stead to execute and file any document needed to apply for or prosecute or
enforce any patent, copyright, trademark, trade secret, any applications
regarding same or any other right or protection relating to any Proprietary
Information (including Company Inventions) that under this Agreement are the
property of the Company, and to do all other lawfully permitted acts to further
the Company's rights with respect to the prosecution and issuance and
enforcement of patents, copyrights, trademarks, trade secrets or any other right
or protection of the Company's rights relating to any Proprietary Information
(including Company Inventions) that under this Agreement are the property of the
Company, with the same legal force and effect as if executed by Employee
herself.

        3.5

Without derogating from the above, the Employee shall not be entitled to any
monetary or other consideration, whether in the form of royalties or otherwise,
with respect to the transfer and assignment contemplated herein, including the
payment of any consideration pursuant to Section 134 of the Israeli Patent Law,
1967, and hereby waives any rights he may have with respect thereto.


--------------------------------------------------------------------------------

-16-

4.

Non-Competition

      4.1

In consideration of Employee's terms of employment hereunder, which include
special compensation for his undertakings under this Section 12 and the
following Section 13, and in order to enable the Company to effectively protect
its Proprietary Information, Employee agrees and undertakes that he will not, so
long as the Agreement is in effect and for a period of twelve (12) months
following termination of the Agreement, for any reason whatsoever, directly or
indirectly, in any capacity whatsoever, engage in, become financially interested
in, be employed by, or have any connection with any business or venture that is
engaged in any activities competing with the activities of the Company.

      4.2

Employee agrees and undertakes that during the employment relationship and for a
period of twelve (12) months following termination of this engagement for
whatever reason, Employee will not, directly or indirectly, including personally
or in any business in which Employee may be an officer, director or shareholder,
solicit for employment any person who is employed by the Company, or any person
retained by the Company as a consultant, advisor or the like who is subject to
an undertaking towards the Company to refrain from engagement in activities
competing with the activities of the Company (for purposes hereof, a
"Consultant"), or was retained as an employee or a Consultant during the six
months preceding termination of Employee's employment with the Company.

      5.

Reasonableness of Protective Covenants

      5.1

Insofar as the protective covenants set forth in this Schedule are concerned,
Employee specifically acknowledges, stipulates and agrees as follows: (i) the
protective covenants are reasonable and necessary to protect the goodwill,
property and Proprietary Information of the Company, and the operations and
business of the Company; and (ii) the time duration of the protective covenants
is reasonable and necessary to protect the goodwill and the operations and
business of Company, and does not impose a greater restrain than is necessary to
protect the goodwill or other business interests of the Company. Nevertheless,
if any of the restrictions set forth in this Schedule is found by a court having
jurisdiction to be unreasonable or overly-broad as to geographic area, scope or
time or to be otherwise unenforceable, the parties hereto intend for the
restrictions set forth in this Schedule to be reformed, modified and redefined
by such court so as to be reasonable and enforceable and, as so modified by such
court, to be fully enforced.


--------------------------------------------------------------------------------

-17-

6.

Remedies for Breach

      6.1

Employee acknowledges that the legal remedies for breach of the provisions of
this Schedule may be found inadequate and therefore agrees that, in addition to
all of the remedies available to Company in the event of a breach or a
threatened breach of any of such provisions, the Company may also, in addition
to any other remedies which may be available under applicable law, obtain
temporary, preliminary and permanent injunctions against any and all such
actions.

      7.

Intent of Parties

      7.1

Employee recognizes and agrees: (i) that this Schedule is necessary and
essential to protect the business of Company and to realize and derive all the
benefits, rights and expectations of conducting Company’s business; (ii) that
the area and duration of the protective covenants contained herein are in all
things reasonable; and (iii) that good and valuable consideration exists under
the Agreement, for Employee's agreement to be bound by the provisions of this
Schedule.

      7.2

Employee's undertakings set forth in this Schedule B shall remain in full force
and effect after termination of the Agreement or any renewal thereof, for any
reason whatsoever, provided, however, that the provisions of Sections 12 and 13
shall in full force and effect only in the period of time detailed therein.

 


 

  Orgenesis Ltd. /s/ Joseph Tenne           Joseph Tenne   By: /s/ Vered Caplan
    Title:  


--------------------------------------------------------------------------------

-18-

Schedule C

Order and Confirmation Regarding Payments of Employers to Pension Funds and
Insurance Funds instead of Severance Pay

[exhibit10-1x18x1.jpg]


--------------------------------------------------------------------------------

-19-

[exhibit10-1x19x1.jpg]

--------------------------------------------------------------------------------